Title: 1775. Decr. 10. Sunday.
From: Adams, John
To: 


       Rode from Bristol to Trenton, breakfasted, rode to Princetown, and dined with a Captain Flahaven, in Ld. Sterlings Regiment, who has been express to Congress from his Lordship.
       
       Flahaven’s Father lives in this Province. He has lived in Maryland. Says that the Virginia Convention granting the Scotch Petition to be neutral has done all the Mischief and been the Support of Lord Dunmore. He says the Scotch are in some Parts of Virginia powerfull—that in Alexandria he has heard them cursing the Congress and vilifying not only their public Proceedings but their private Characters. He has heard them decrying the Characters of the Maryland Delegates particularly Chase and the Virginia Delegates particularly Lee, Henry and Washington.
       Last Evening, when I dismounted at Bristow, the Taverner shewed me into a Room, where was a young Gentleman very elegantly dress’d, with whom I spent the Evening. His name I could not learn. He told me, he had been an Officer in the Army but had sold out. I had much Conversation with him and some of it very free.
       He told me, We had two valuable Prizes among the Prisoners, taken at Chambly and St. Johns—a Mr. Barrington Nephew of Lord Barrington, and a Captain Williams who he says is the greatest Officer in the Service. He gives a most exalted Character of Williams as a Mathematician, Phylosopher, Engineer, and in all other Accomplishments of an Officer.
       In the Evening Mr. Baldwin came to see me. We waited on Dr. Witherspoon the President of the Colledge where we saw Mr. Smith and two other of the light Horse from Philadelphia going to the Camp with a Waggon.
      